Citation Nr: 0604974	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for generalized anxiety 
disorder, claimed as dementia secondary to service-connected 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On October 12, 2005, the Board granted the veteran's 
representative's motion to advance this case on the docket 
due to the veteran's advanced age.  38 C.F.R. § 20.900(c) 
(2005).

The issue of entitlement to an increased evaluation for 
chronic pulmonary tuberculosis, currently evaluated as 30 
percent disabling, will be addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  In a January 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
generalized anxiety disorder; he was notified of the decision 
in February 1999 but failed to perfect an appeal.

2.  Evidence associated with the record since the January 
1999 rating decision is new and material and so significant 
that it must be considered along with all the evidence of 
record in order to fairly decide the merits of the claim of 
entitlement to service connection for generalized anxiety 
disorder claimed as dementia secondary to service-connected 
tuberculosis.

3.  The veteran has been diagnosed with anxiety disorder, not 
otherwise specified with depressive features.

4.  The preponderance of the evidence demonstrates that the 
veteran's anxiety disorder, not otherwise specified with 
depressive features, is proximately due to or the result of 
his service-connected tuberculosis.


CONCLUSION OF LAW

Service connection is warranted for anxiety disorder, not 
otherwise specified with depressive features.  38 U.S.C.A. 
§§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  The Board finds 
that sufficient evidence is available regarding this claim to 
reach a favorable decision; thus, the Board can issue a final 
decision on this issue, and the veteran is not prejudiced by 
appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The veteran does not contend, nor does the evidence show, 
that the veteran has a current psychiatric disorder that was 
incurred during service or any applicable presumptive period 
thereafter.  Rather, the veteran contends that he has a 
current mental disorder that is secondary to his service-
connected pulmonary tuberculosis.  Service connection for a 
disability may also be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a January 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
mental disorder on a secondary basis.  The veteran was 
notified of that decision in February 1999 but failed to 
perfect a timely appeal of the January 1999 rating decision.  
Rating decisions are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

The veteran now seeks to reopen his claim.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2005).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received 
prior to that date, the amended regulation is not applicable 
to this case.)  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board has reviewed all of the additional evidence 
received herein since the January 1999 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for a 
psychiatric disorder, and, therefore, the claim is reopened.  
In June 2003 statement, Rafael Rivera Colon, Ph.D., stated 
that the veteran had an anxiety disorder that was related to 
the veteran's service-connected pulmonary tuberculosis.

The June 2003 statement is clearly "new" evidence, because 
it was not before the RO at the time of its January 1999 
decision.  The Board also finds the evidence to be material 
because it relates to a specific element of the veteran's 
claim that was essential to the January 1999 decision.  The 
veteran's claim of entitlement to service connection was 
denied at that time because there was no evidence to 
establish any relationship between the veteran's anxiety 
disorder and his service-connected pulmonary tuberculosis.  
The new evidence indicates that such a relationship exists.  
The new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Turning to the merits of the issue of entitlement to service 
connection for generalized anxiety disorder, claimed as 
dementia secondary to the veteran's service-connected 
pulmonary tuberculosis, the Board notes that the veteran is 
service-connected for pulmonary tuberculosis and has been 
treated for a psychiatric disorder since at least 1992.  In 
July 2003 a VA psychiatrist diagnosed the veteran with 
anxiety disorder not otherwise specified with depressive 
features.

The remaining issue then is whether the veteran's service-
connected tuberculosis has caused or aggravated his current 
psychiatric disorder.  As noted above, in June 2003, Dr. 
Rivera stated that the veteran's current anxiety disorder was 
related to the veteran's service-connected pulmonary 
tuberculosis.  Previous statements from Dr. Rivera show that 
Dr. Rivera has treated the veteran since September 1992 for 
complaints of emotional instability.  At that time, Dr. 
Rivera made multiple diagnoses including dementia and post-
traumatic condition.  Dr. Rivera explained that the veteran's 
affected emotional state existed as a consequence of the 
multiple physical infirmities that the veteran had suffered 
in his life.  Dr. Rivera noted that the veteran's medical 
history included multiple hospitalizations for tuberculosis.  
In April 1996 Dr. Rivera noted that the veteran had been 
suffering from pulmonary infirmity since his military service 
and that that problem continued to affect his state of 
physical health and accelerated his mental illness.  In 
January 1997 Dr. Rivera stated that the veteran's dementia 
and post-traumatic mental disorder had been triggered by the 
veteran's tuberculosis since several years previously.  The 
impression of the treatment as well as the condition of the 
infirmity affected the veteran's mental and emotional health 
causing a progressive psychiatric disorder.  

Taken together, the statements by Dr. Rivera present a cogent 
nexus opinion that is favorable to the veteran's claim and is 
supported by the veteran's medical history that includes at 
least 11 hospitalizations for approximately 24-months 
combined for pulmonary tuberculosis during the period from 
May 1949 to September 1954.

The only evidence against the veteran's claim is two opinions 
by a VA psychiatrist who examined the veteran in October 1998 
and July 2003.  In October 1998 the VA psychiatrist diagnosed 
anxiety disorder but found no relationship between the 
veteran's current psychiatric disorder and his service-
connected tuberculosis.  In July 2003 the VA psychiatrist 
diagnosed anxiety disorder, not otherwise specified with 
depressive features.  The psychiatrist again opined that the 
veteran's neuropsychiatric condition was not due to the 
veteran's service-connected pulmonary condition.  As a 
rationale for this opinion, the VA psychiatrist attacked Dr. 
Rivera for changing his diagnoses of the veteran from the 
initial diagnoses in September 1992 to the current diagnoses 
in June 2003.  The Board finds this purported rationale to be 
both mean-spirited and a gross misconstruction of 
Dr. Rivera's statements.

Dr. Rivera specifically noted in his statements that the 
veteran's mental disorder had been progressive; thus, he was 
not being inconsistent in noting different diagnoses in 1992 
and 2003.  Further, the essence of Dr. Rivera's diagnoses is 
that the veteran suffers from an anxiety disorder as a result 
of his tuberculosis and the treatment therefor.  This is 
consistent throughout his statements.  The post-traumatic 
condition identified by Dr. Rivera in 1992 is clearly based 
upon the trauma of the veteran's long active tuberculosis 
illness.

Further, the opinion by the VA psychiatrist, despite the 
contrary conclusion, even offers some support for the opinion 
by Dr. Rivera.  The VA psychiatrist noted that the veteran 
had reported becoming anxious and worse following an October 
2001 VA hospitalization.  However, the VA psychiatrist failed 
to acknowledge that that hospitalization had been for 
symptoms suspicious for active tuberculosis.  The veteran was 
initially treated for tuberculosis during the hospitalization 
although that diagnosis was eventually ruled out.  The VA 
psychiatrist failed to address how that treatment would have 
affected the veteran's mental state given the veteran's prior 
extensive treatment for active tuberculosis.  

The Board acknowledges that the veteran's tuberculosis has 
not been active for more than 50 years.  While there may be a 
valid medical basis to refute the opinion by Dr. Rivera, the 
VA psychiatrist failed to articulate any such basis, and the 
Board is not permitted to substitute its own medical judgment 
for that of a competent medical professional such as Dr. 
Rivera.  Dr. Rivera's clear intent was to relate the 
veteran's current diagnosis to his service-connected 
tuberculosis.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) 
("[A]n etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.").  Resolving any doubt in 
the veteran's favor, the Board finds that the evidence 
supports the veteran's claim of entitlement to service-
connection for generalized anxiety disorder secondary to the 
veteran's service-connected pulmonary tuberculosis.


ORDER

Entitlement to service-connection for anxiety disorder, not 
otherwise specified with depressive features is granted.


REMAND

The issue of entitlement to an increased evaluation for 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling, is not ready for appellate review.  This issue is 
remanded to ensure full and complete compliance with VA's 
duty-to-notify provisions.  That is, although a September 10, 
2001 letter from the RO provided the veteran with the 
relevant notice regarding his claim of service connection, 
this letters failed to provide the required notice regarding 
the veteran's increased rating claim.

Also, the veteran's service-connected pulmonary tuberculosis 
is currently evaluated as 30 percent disabling under the 
protected provisions of Diagnostic Code 6721.  Other 
diagnostic codes, particularly, in this case, those for 
restrictive lung diseases, require pulmonary function tests 
to evaluate the degree of disability.  Although the veteran 
has undergone VA examinations in September 2001 and July 
2003, pulmonary function test results have not been obtained.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, a new VA examination 
of the veteran should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issue of entitlement to an 
increased evaluation for pulmonary 
tuberculosis, currently evaluated as 30 
percent disabling.  This includes 
notifying the veteran specifically (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Provide a VA pulmonary tuberculosis 
and mycobacterial diseases examination to 
the veteran to evaluate the severity of 
the veteran's service-connected pulmonary 
tuberculosis or residuals thereof.  The 
claims folder, including the report of a 
VA examination of the veteran in July 
2003, should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

All relevant inquiries on the examination 
worksheet should be completed, including 
the inquiry regarding the extent of 
structural damage to lungs.  Spirometric 
pulmonary function testing should include 
FVC (Forced Vital Capacity), FEV-1 
(Forced Expiratory Volume in one second), 
the FEV-1/FVC ratio, the FEV-1 as a 
percentage of the predicted FEV-1, and 
the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB).  Both pre- and post-
bronchodilatation test results should be 
reported.  If post-bronchodilatation 
testing is not conducted, the examiner 
should explain why it was not.

If pulmonary function tests show a 
respiratory defect that is not a residual 
of the veteran's pulmonary tuberculosis 
the examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


